DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 11/11/2021.
Claims 57-77 are pending.
Claims 1-56 cancelled.
Claims 57, 64 and 71 further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 8-14, claims 57, 64 and 71 filed on 11/11/2021. Applicant argues that the prior art of record fails to teach or suggest the following claim limitations below:“A method comprising: sending, by a gateway including a first interface to an internet protocol version 6 low power wireless network and a second interface to an internet protocol version 4 network,  an internet protocol version 6 advertisement over the internet protocol version 6 low power wireless network”“wherein the internet protocol version 6 advertisement includes a context option carrying a prefix”“wherein the prefix indicates , to an internet protocol version 6 node coupled to the internet protocol version 6 low power wireless network, a format for an internet protocol version 6 
“and receiving, at the gateway and via the internet protocol version 6 low power wireless network, a first packet from the internet protocol version 6 node”
“wherein the first packet is formatted, based on the prefix, as the internet protocol version 6 packet”
“wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address” 
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 8-14, claims 57, 64 and 71 filed on 11/11/2021, have been fully considered but are not persuasive.
With regards to claim limitation, “wherein the internet protocol version 6 advertisement includes a context option carrying a prefix” Korhonen discloses (0109) a routing advertisement with an enclosed with an IPv6 prefix. Korhonen discloses further discloses the prefix with context information such as IPv6 and IPv4 route options. Therefore the Examiner believes that Korhonen does teach or suggest a WLAN network were routing advertisements containing attached prefixes with context preference and context options related to IPv6 and IPv4 route destination options are transmitted and/or received.

With regards to claim limitation, “wherein the prefix further indicates, to the internet protocol version 6 node, that the gateway provides an uplink to an internet protocol version 4 network”, Korhonen discloses (0004/0111) a WLAN network comprising of IPv6 user 
 “wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address” Kahng discloses a compressed IPv6 network packet. Kahng further discloses (0041/0050) the IPv6 network packet is comprised of 64-bits and the packet prefix context information discloses a destination address configured for an IPv4 protocol. Therefore the Examiner believes that Kahng does teach or suggest a 64-bit compressed IPv6 network packet with context information describing a destination address based on IPv4 protocol.
With regards to claim limitations, “A method comprising: sending, by a gateway including a first interface to an internet protocol version 6 low power wireless network and a second interface to an internet protocol version 4 network,  an internet protocol version 6 advertisement over the internet protocol version 6 low power wireless network” , “wherein the prefix indicates , to an internet protocol version 6 node coupled to the internet protocol version 6 low power wireless network, a format for an internet protocol version 6 packet configured to carry an internet protocol version 4 address” , “and receiving, at the gateway and via the internet protocol version 6 low power wireless network, a first packet from the internet protocol version 6 node” and “wherein the first packet is formatted, based on the prefix, as the internet protocol version 6 packet” have been considered but are moot because the new ground of rejection does 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57, 63-64, 66, 69-73 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20140126581) in view of Korhonen (US20130282498) and in further view of Kahng (US20130235862).
As to claim 1, Wang teaches a method comprising: sending, by a gateway including a first interface to an internet protocol version 6 low power wireless network and a second interface to an internet protocol version 4 network,  an internet protocol version 6 advertisement over the internet protocol version 6 low power wireless network, (¶0086 gateway  with a proprietary interface, a standard interface and/or an open interface; communications links interface; ¶0209 gateway sends message; ¶0521 6LoWPAN networks; ¶0522 advertisement message; interface for communication links(channels);  ¶0523 IPv4, IPv6  channel(s); ¶0530 advertisements to be sent, gateway) wherein the prefix indicates , to an internet protocol version 6 node coupled to the internet protocol version 6 low power wireless network, a format for an internet protocol version 6 packet configured to carry an internet protocol version 4 address, (¶0104 6LoWPAN area networks IPv6 prefix; ¶0495 node assigned (prefix) attributes; ¶0517 6LoWPAN, Wi-Fi network, attribute to specify, address mode of the M2M area network (e.g., IPv4) (prefix) attribute specify address mode IPV$; ¶0521 address prefix attributes specifying route modes; ¶0528 6LoWPAN network, nodes) and receiving, at the gateway and via the internet protocol version 6 low power wireless network, a first packet from the internet protocol version 6 node, (¶0005 M2M devices (gateway), receive or exchange, via such M2M communications; ¶0092 area network M2M gateway; ¶0104 6LoWPAN area networks) wherein the first packet is formatted, based on the prefix, as the internet protocol version 6 packet, (¶0104 configuration include IPv6 prefix; ¶0517 IPv6, 6LoWPAN networks; ¶0580 data packets). 
Although Wang teaches the method recited above, wherein Wang fails to expressly teach wherein the internet protocol version 6 advertisement includes a context option carrying a prefix and wherein the prefix further indicates, to the internet protocol version 6 node, that the gateway provides an uplink to an internet protocol version 4 network.
Korhonen, however discloses, wherein the internet protocol version 6 advertisement includes a context option carrying a prefix, (¶0076 IPv6 routing advertisement; ¶0109 prefix is added RA; prefix (with)  information (context) option; ¶0116 router advertisement (RA)) wherein the prefix further indicates, to the internet protocol version 6 node, that the gateway provides an uplink to an internet protocol version 4 network; (¶0004 IPV6 prefix for UE; ¶0083 prefix preference; mapped to IPv4; ¶0109 prefix route options points to the IPv4 address; ¶0111 router (gateway) routes IPv4 traffic).
Thus given the teachings Korhonen it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Korhonen and Wang for an IPv6 prefix with context option indicating IPv4 connection. One of ordinary skill in the art would be motivated to allow for encoding route options in the advertisement. (See Korhonen para 0080)
Although the combination of Wang and Korhonen teach the method recited above, wherein the combination of Wang and Korhonen fail to expressly teach wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address 
Kahng, however discloses, wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address (¶0040 IPv6 packet with  IPv4 extension; ¶0041 compressed IPv6 packet; ¶0042 compressed IPv6 address; ¶0047 address extension ID; ¶0050 compressed address 220 of the IPv6 address 200 has 64 bits).
Thus given the teachings Kahng it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kahng, Wang and Korhonen for an IPv6 64-bit compressed packet with IPv4 destination. One of ordinary skill in the art would be motivated to allow for using an extended unique identifier. (See Kahng para 0007)
As to claim 63,  the combination of Wang, Korhonen and Kahng teach the method recited in claim 57, wherein Wang further teaches The method of claim 57, wherein the gateway comprises at least one of a gateway or a router, wherein the internet protocol version 6 node comprises at least one of a sensor, an actuator, a machine, or an internet of things node, and wherein the internet protocol version 6 low power wireless network includes at least one of a Bluetooth low energy wireless network, an IEEE 802.15.4 network, or a low power wireless personal area network. (¶0005 devices, referred to as machines; ¶0086 network devices, gateways; ¶0106 end devices, including Sensors/actuators; ¶0517 networks, e.g., a Bluetooth/6LoWPAN, 802.15.4/6LoWPAN, Wi-Fi network).
As to claim 64, Wang teaches An apparatus, comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, (¶0590  computer-readable storage media; computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor) cause the apparatus to at least: send an internet protocol version advertisement over an internet protocol version 6 low power wireless network, (¶0086 gateway  with a proprietary interface, a standard interface and/or an open interface; communications links interface; ¶0209 gateway sends message; ¶0521 6LoWPAN networks; ¶0522 advertisement message; interface for communication links(channels);  ¶0523 IPv4, IPv6  channel(s); ¶0530 advertisements to be sent, gateway) wherein the prefix indicates  to an internet protocol version 6 node coupled to the internet protocol version 6 low power wireless network, a format for an internet protocol version 6 packet configured to carry an internet protocol version 4 address, (¶0104 6LoWPAN area networks IPv6 prefix; ¶0495 node assigned (prefix) attributes; ¶0517 6LoWPAN, Wi-Fi network, attribute to specify, address mode of the M2M area network (e.g., IPv4); ¶0521 address prefix attributes; ¶0528 6LoWPAN network, nodes) the apparatus including a first interface to the internet protocol version 6 low power wireless network and a second interface to the internet protocol version 4 network; and receive a first packet from the internet protocol version 6 node, (¶0086 gateway  with a proprietary interface, a standard interface and/or an open interface; communications links interface; ¶0209 gateway sends message; ¶0521 6LoWPAN networks; ¶0522 advertisement message; interface for communication links(channels);  ¶0523 IPv4, IPv6  channel(s); ¶0530 advertisements to be sent, gateway) wherein the first packet is formatted, based on the prefix,  as the internet protocol version 6 (¶0104 configuration include IPv6 prefix; ¶0517 IPv6, 6LoWPAN networks; ¶0580 data packets).
Although Wang teaches the method recited above, wherein Wang fails to expressly teach wherein the internet protocol version 6 advertisement includes a context option carrying a prefix and wherein the prefix further indicates, to the internet protocol version 6 node, that the apparatus provides an uplink to an internet protocol version 4 network.
Korhonen, however discloses, wherein the internet protocol version 6 advertisement includes a context option carrying a prefix, (¶0076 IPv6 routing advertisement; ¶0109 prefix is added RA; prefix (with)  information (context) option; ¶0116 router advertisement (RA)) wherein the prefix further indicates, to the internet protocol version 6 node, that the apparatus provides an uplink to an internet protocol version 4 network, (¶0004 IPV6 prefix for UE; ¶0083 prefix preference; mapped to IPv4; ¶0109 prefix route options points to the IPv4 address; ¶0111 router (gateway) routes IPv4 traffic).
Thus given the teachings Korhonen it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Korhonen and Wang for an IPv6 prefix with context option indicating IPv4 connection. One of ordinary skill in the art would be motivated to allow for router preferences to be learned from router advertisements. (See Korhonen para 0108)
Although the combination of Wang and Korhonen teach the method recited above, wherein the combination of Wang and Korhonen fail to expressly teach wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address.
Kahng, however discloses, wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address. (¶0040 IPv6 packet with IPv4 extension; ¶0041 compressed IPv6 packet; ¶0042 compressed IPv6 address; ¶0047 address extension ID; ¶0050 compressed address 220 of the IPv6 address 200 has 64 bits).
Thus given the teachings Kahng it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kahng, Wang and Korhonen for an IPv6 64-bit compressed packet with IPv4 destination. One of ordinary skill in the art would be motivated to allow for using a smaller-sized address value. (See Kahng para 0059)
As to claim 66, the combination of Wang, Korhonen and Kahng teach the apparatus recited in claim 64, wherein Kahng further teaches The apparatus of claim 64, wherein the prefix signals to the internet protocol version 6 node to send the first packet as a compressed internet protocol version 6 packet and to include the internet protocol version 4 destination address. (¶0040 IPv6 packet with IPv4 extension; ¶0041 compressed IPv6 packet; ¶0042 compressed IPv6 address; ¶0047 address extension ID; ¶0050 compressed address 220 of the IPv6 address 200 has 64 bits).
Thus given the teachings Kahng it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kahng, Wang and Korhonen for an IPv6 64-bit compressed packet with IPv4 destination. One of ordinary skill in the art would be motivated to allow for reduced transmission overhead. (See Kahng para 0093)
As to claim 69, the combination of Wang, Korhonen and Kahng teach the apparatus recited in claim 66, wherein Kahng further teaches the apparatus of claim 66, wherein the apparatus is configured to at least decompress the compressed internet protocol version 6 packet by at least extracting the internet protocol version 4 destination address. (¶0040 IPv6 packet with IPv4 extension; ¶0098 uncompressed IPv6 address; corresponding to the compressed address; ¶0101 retrieves addresses corresponding to compressed addresses).
Thus given the teachings Kahng it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kahng, Wang and Korhonen for an IPv6 64-bit compressed packet with IPv4 destination is decompressed. One of ordinary skill in the art would be motivated to allow for a packet converting unit configured to replace the compressed address in the packet with the uncompressed IPv6 address. (See Kahng para 0017)
As to claim 70, the combination of Wang, Korhonen and Kahng teach the apparatus recited in claim 64, wherein Wang further teaches The apparatus of claim 64, wherein the apparatus comprises at least one of a gateway or a router, wherein the internet protocol version 6 node comprises at least one of a sensor, an actuator, a machine, or an internet of things node, and wherein the internet  protocol version 6 low power wireless network includes at least one of a Bluetooth low energy wireless network, an IEEE 802.15.4 network, or a low power wireless personal area network. (¶0005 devices, referred to as machines; ¶0086 network devices, gateways; ¶0106 end devices, including Sensors/actuators; ¶0517 networks, e.g., a Bluetooth/6LoWPAN, 802.15.4/6LoWPAN, Wi-Fi network).
As to claim 71, Wang teaches An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer (¶0590 computer-readable storage media; computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor) cause the apparatus to at least: receive an internet protocol version 6 advertisement over an internet protocol version 6 low power wireless network, (¶0521 6LoWPAN networks; ¶0522 advertisements sent to all-nodes; message received) wherein the prefix indicates to the apparatus, a format for an internet protocol version 6 packet configured to carry an internet protocol version 4 address, (¶0104 6LoWPAN area networks IPv6 prefix; ¶0495 node assigned (prefix) attributes; ¶0517 6LoWPAN, Wi-Fi network, attribute to specify, address mode of the M2M area network (e.g., IPv4); ¶0521 address prefix attributes; ¶0528 6LoWPAN network, nodes) and transmit to the gateway a first packet formatted , based on the prefix, as the internet protocol version 6, (¶0104 6LoWPAN area networks IPv6 prefix; ¶0209 gateway sends message).
Although Wang teaches the method recited above, wherein Wang fails to expressly teach wherein the internet protocol version 6 advertisement includes a context option carrying a prefix and wherein the prefix further indicates that a gateway provides an uplink to an internet protocol version 4 network.
Korhonen, however discloses, wherein the internet protocol version 6 advertisement includes a context option carrying a prefix, (¶0076 IPv6 routing advertisement; ¶0109 prefix is added RA; prefix (with)  information (context) option; ¶0116 router advertisement (RA)) wherein the prefix further indicates that a gateway provides an uplink to an internet protocol version 4 network; (¶0004 IPV6 prefix for UE; ¶0083 prefix preference; mapped to IPv4; ¶0109 prefix route options points to the IPv4 address; ¶0111 router (gateway) routes IPv4 traffic).
Thus given the teachings Korhonen it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Korhonen and Wang for an IPv6 prefix with context option indicating IPv4 connection. One of ordinary skill in the art would be motivated to allow for use of a command interface to implement connectivity set up. (See Korhonen para 0108)
Although the combination of Wang and Korhonen teach the method recited above, wherein the combination of Wang and Korhonen fail to expressly teach wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address.
Kahng, however discloses, wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address. (¶0040 IPv6 packet with IPv4 extension; ¶0041 compressed IPv6 packet; ¶0042 compressed IPv6 address; ¶0047 address extension ID; ¶0050 compressed address 220 of the IPv6 address 200 has 64 bits).
Thus given the teachings Kahng it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kahng, Wang and Korhonen for an IPv6 64-bit compressed packet with IPv4 destination. One of ordinary skill in the art would be motivated to allow for a mapping table using hexadecimal notations. (See Kahng para 0054)
As to claim 72, the combination of Wang, Korhonen and Kahng teach the apparatus recited in claim 71, wherein Wang further teaches the apparatus of claim 71, wherein the apparatus is further configured to at least forward the first packet to the gateway via the internet protocol version 6 low power wireless network. (¶0005 exchange, communications, via M2M devices; ¶0074 M2M gateways and M2M devices, communications; ¶0549 device transmits signals).
As to claim 73, the combination of Wang, Korhonen and Kahng teach the apparatus recited in claim 71, wherein Kahng further teaches the apparatus of claim 71, wherein the prefix signals to the apparatus to send the first packet as a compressed internet protocol version 6 packet and to include the internet protocol version 4 destination address. (¶0006 IPv6 packet transmitted; ¶0040 IPv6 packet with  IPv4 extension; ¶0041 compressed IPv6 packet; ¶0042 compressed IPv6 address; ¶0047 address extension ID; ¶0050 compressed address 220 of the IPv6 address 200 has 64 bits).
Thus given the teachings Kahng it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kahng, Wang and Korhonen for an IPv6 64-bit compressed packet with IPv4 destination. One of ordinary skill in the art would be motivated to allow for generating an IP address label. (See Kahng para 0048)
As to claim 76, the combination of Wang, Korhonen and Kahng teach the apparatus recited in claim 71, wherein Kahng further teaches the apparatus of claim 71, wherein the first packet includes a compressed header including the internet protocol version 4 destination address. (¶0006 IPv6 packet transmitted; ¶0040 IPv6 packet with  IPv4 extension; ¶0041 compressed IPv6 packet; ¶0042 compressed IPv6 address; ¶0047 address extension ID; ¶0050 compressed address 220 of the IPv6 address 200 has 64 bits).
Thus given the teachings Kahng it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Kahng, Wang and Korhonen for an IPv6 64-bit compressed packet with IPv4 (See Kahng para 0011)
Claims 58-59, 61-62, 65, 68, 75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20140126581) in view of Korhonen (US20130282498) and in further view of Kahng (US20130235862) and in further view of Hu (US20140056301).
As to claim 58, although the combination of Wang, Korhonen and Kahng teaches the method recited in claim 57, wherein the combination of Wang, Korhonen and Kahng fail to expressly teach The method of claim 57 further comprising: generating, at the gateway and based on the first packet, a second packet configured in accordance with internet protocol version 4, the second packet including the internet protocol version 4 destination address; and forwarding, by the gateway, the second packet via the uplink at the gateway.
Hu, however discloses, the method of claim 57 further comprising: generating, at the gateway and based on the first packet, a second packet configured in accordance with internet protocol version 4, the second packet including the internet protocol version 4 destination address; and forwarding, by the gateway, the second packet via the uplink at the gateway. ([AltContent: textbox ()]¶0028 packet transmitted along a communication path network gateway device; ¶0029 gateway generates IPv4 packets; ¶0044 generate second packet; second packet with a destination IPv4 address; generate second packet compared to the first packet).
Thus given the teachings Hu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Hu, Wang, Korhonen and Kahng for providing a gateway device generating and transmitting an (See Hu para 0029)
As to claim 59, although the combination of Wang, Korhonen, Kahng and Hu teach the method recited in claim 58, wherein Kahng further teaches The method of claim 58, wherein the prefix signals to the internet protocol version 6 node to send the first packet as a compressed internet protocol version 6 packet and to include the internet protocol version 4 destination address. (¶0040 IPv6 packet with IPv4 extension; ¶0041 compressed IPv6 packet; ¶0042 compressed IPv6 address; ¶0047 address extension ID; ¶0050 compressed address 220 of the IPv6 address 200 has 64 bits).
Thus given the teachings Kahng it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Korhonen Kahng, Wang and Korhonen for an IPv6 64-bit compressed packet with IPv4 destination. One of ordinary skill in the art would be motivated to allow a mapping database that stores packet IP and compressed IP addresses. (See Kahng para 0015)
As to claim 61, although the combination of Wang, Korhonen and Kahng teaches the method recited in claim 57, wherein the combination of Wang, Korhonen and Kahng fail to expressly teach the method of claim 57, wherein the prefix represents the gateway does not provide an internet protocol version 6 uplink.
Hu, however discloses, the method of claim 57, wherein the prefix represents the gateway does not provide an internet protocol version 6 uplink. (¶0029 establishing a channel in an IPv6 network is not enabled).
Thus given the teachings Hu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of (See Hu para 0004)
As to claim 62, although the combination of Wang, Korhonen, Kahng and Hu teach the method recited in claim 59, wherein Kahng further teaches the method of claim 59, wherein the generating further comprises: decompressing, at the gateway, the compressed internet protocol version 6 packet by at least extracting the internet protocol version 4 destination address. (¶0040 IPv6 packet with IPv4 extension; ¶0098 uncompressed IPv6 address; corresponding to the compressed address; ¶0101 retrieves addresses corresponding to compressed addresses).
Thus given the teachings Kahng it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Korhonen Kahng, Wang and Korhonen for uncompressing an IPv6 64-bit compressed packet with IPv4 destination. One of ordinary skill in the art would be motivated to allow for reducing overhead of a header in communications. (See Kahng para 0009)
As to claim 65, although the combination of Wang, Korhonen and Kahng teaches the method recited in claim 64, wherein the combination of Wang, Korhonen and Kahng fail to expressly teach the apparatus of claim 64, wherein the apparatus is configured to at least: generate a second packet, based on the first packet, configured in accordance with internet protocol version 4, the second packet including the internet protocol version 4 destination address; and forward the second packet via the uplink at the apparatus.
Hu, however discloses, the apparatus of claim 64, wherein the apparatus is configured to at least: generate a second packet, based on the first packet, configured in accordance with internet protocol version 4, the second packet including the internet protocol version 4 (¶0028 packet transmitted along a communication path network gateway device; ¶0029 gateway generates IPv4 packets; ¶0044 generate second packet; second packet with a destination IPv4 address; generate second packet compared to the first packet).
Thus given the teachings Hu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Hu, Wang, Korhonen and Kahng for generating an IPv4 packet based on pervious packet. One of ordinary skill in the art would be motivated to allow for comparing first and packets to ensure IPv4 address interchanged in the second packet. (See Hu para 0044)
As to claim 68, although the combination of Wang, Korhonen and Kahng teaches the method recited in claim 64, wherein the combination of Wang, Korhonen and Kahng fail to expressly teach the apparatus of claim 64, wherein the prefix represents the apparatus does not provide an internet protocol version 6 uplink.
Hu, however discloses, the apparatus of claim 64, wherein the prefix represents the apparatus does not provide an internet protocol version 6 uplink. (¶0029 establishing a channel in an IPv6 network is not enabled).
Thus given the teachings Hu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Hu, Wang, Korhonen and Kahng for not establishing an IPv6 connection. One of ordinary skill in the art would be motivated to allow for enhanced security. (See Hu para 0004)
As to claim 75, although the combination of Wang, Korhonen and Kahng teaches the apparatus recited in claim 71, wherein the combination of Wang, Korhonen and Kahng fail to expressly teach The apparatus of claim 71, wherein the prefix represents the gateway only 
Hu, however discloses, the apparatus of claim 71, wherein the prefix represents the gateway only provides the uplink to an internet protocol version 4 network and does not provide an internet protocol version 6 uplink. (¶0029 establishing a channel in an IPv6 network is not enabled).
Thus given the teachings Hu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Hu, Wang, Korhonen and Kahng for not establishing an IPv6 connection. One of ordinary skill in the art would be motivated to allow for simplified header structure. (See Hu para 0004)
As to claim 77, although the combination of Wang, Korhonen and Kahng teaches the method recited in claim 57, wherein the combination of Wang, Korhonen and Kahng fail to expressly teach The method of claim 57, wherein the prefix represents the gateway only provides the uplink to an internet protocol version 4 network and does not provide an internet protocol version 6 uplink.
Hu, however discloses, the method of claim 57, wherein the prefix represents the gateway only provides the uplink to an internet protocol version 4 network and does not provide an internet protocol version 6 uplink. (¶0029 establishing a channel in an IPv6 network is not enabled).
Thus given the teachings Hu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Hu, Wang, Korhonen and Kahng for not establishing an IPv6 connection. One of ordinary skill (See Hu para 0037)
Claims 60, 67 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20140126581) in view of Korhonen (US20130282498) and in further view of Kahng (US20130235862) and in further view of Xu (US20120011234).
As to claim 60, although the combination of Wang, Korhonen and Kahng teaches the method recited in claim 57, wherein the combination of Wang, Korhonen and Kahng fail to expressly teach the method of claim 57, wherein the prefix comprises a predetermined value indicating a translation, by the gateway, from internet protocol version 6 to internet protocol version 4.
Xu, however discloses, the method of claim 57, wherein the prefix comprises a predetermined value indicating a translation, by the gateway, from internet protocol version 6 to internet protocol version 4. (¶0022 prefix configured and used for translating an IPv6 address into an IPv4 address; ¶0037 translating an IPv6 address into an IPv4 address; ¶0039 prefix (associated with) type, length value).
Thus given the teachings Xu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Xu, Wang, Korhonen and Kahng for prefix value corresponding to translating from IPv6 to IPv4. One of ordinary skill in the art would be motivated to allow for implementing network address translation protocol to allow communication between IPv4 and IPv6 network devices. (See Xu para 0003)
As to claim 67, although the combination of Wang, Korhonen and Kahng teaches the apparatus recited in claim 64, wherein the combination of Wang, Korhonen and Kahng fail to 
Xu, however discloses, the apparatus of claim 64, wherein the prefix comprises a predetermined value indicating a translation, by the apparatus, from internet protocol version 6 to internet protocol version 4. (¶0022 prefix configured and used for translating an IPv6 address into an IPv4 address; ¶0037 translating an IPv6 address into an IPv4 address; ¶0039 prefix (associated with) type, length value).
Thus given the teachings Xu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Xu, Wang, Korhonen and Kahng for prefix value corresponding to translating from IPv6 to IPv4. One of ordinary skill in the art would be motivated to allow for implementing Dynamic Host Configuration Protocol (DHCP) for translating an IP addresses. (See Xu para 0055)
As to claim 74, although the combination of Wang, Korhonen and Kahng teaches the apparatus recited in claim 71, wherein the combination of Wang, Korhonen and Kahng fail to expressly teach the apparatus of claim 71, wherein the prefix comprises a predetermined value indicating a translation at the gateway from internet protocol version 6 to internet protocol version 4.
Xu, however discloses, the apparatus of claim 71, wherein the prefix comprises a predetermined value indicating a translation at the gateway from internet protocol version 6 to internet protocol version 4. (¶0022 prefix configured and used for translating an IPv6 address into an IPv4 address; ¶0037 translating an IPv6 address into an IPv4 address; ¶0039 prefix (associated with) type, length value).
Thus given the teachings Xu it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Xu, Wang, Korhonen and Kahng for prefix value corresponding to translating from IPv6 to IPv4. One of ordinary skill in the art would be motivated to allow for sending a request for an IPv4 or IPv6 address and then allowing the request to pass through a network translation device. (See Xu para 0004)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454       

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454